Fourth Court of Appeals
                               San Antonio, Texas
                                      August 5, 2016

                                  No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
             Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                            v.

                         WHATABURGER OF ALICE, LTD.,
                                 Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-01431
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
      Appellee’s Unopposed Second Motion for Extension of Time is hereby GRANTED. NO
FURTHER EXTENSIONS OF TIME WILL BE ALLOWED. Time is extended to September 6,
2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court